DETAILED ACTION
Allowable Subject Matter
Claims 1-14, 16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the
prior art of record shows first, second and third trays to interconnect (and separate) in 
accordance with the states as claimed (Claims 1-14, 16 and 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Washino (US Pub No. 2016/0289016) discloses first and second trays but not a
third tray such as to take on the states as claimed.
Jang (US Pub No. 2011/0129273) discloses first and second trays but not a third
tray such as to take on the states as claimed.
Park (US Pub No. 2007/0086819) discloses first, second and third trays but does
not disclose the third tray to be directly connectable to the first tray and second tray in a
state where the second tray is disengaged from the first tray.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        March 15, 2022